Case 2:20-cv-12156-DML-EAS ECF No. 18, PageID.113 Filed 05/28/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

LINDA DAMRON,

               Plaintiff,                                    Case Number 20-12156
v.                                                           Honorable David M. Lawson

AMAZON.COM SERVICES, LLC,

               Defendant.
                                             /

                                   ORDER OF DISMISSAL

       On May 27, 2021, the assigned mediator reported to the Court that the parties have reached

an agreement to resolve all of the claims in this matter. The case therefore will be dismissed.

       Accordingly, it is ORDERED that the case is DISMISSED WITH PREJUDICE and

without costs to any party. Any party may apply to reopen the matter to enforce the settlement

agreement on or before June 27, 2021.

                                                             s/David M. Lawson
                                                             DAVID M. LAWSON
                                                             United States District Judge

Dated: May 28, 2021
